Opinion issued February 16, 2010
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00294-CV




IN RE ALLEN AND MARTHA LEWIS REVOCABLE TRUST AND
MARTHA LEWIS, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relators, Allen and Martha Lewis Revocable
Trust and Martha Lewis, seek mandamus relief compelling the trial court “to reduce
to writing the trial court’s decision on the Special Exception, Evidentiary Objections,
and Motion for Leave to Late File Summary Judgment Evidence.”      
We deny the petition for writ of mandamus.  All outstanding motions are
overruled as moot. 
 
Per Curiam 
 
Panel consists of Justices Keyes, Sharp, and Massengale.